DISMISS; and Opinion Filed September 11, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00773-CV

            IN THE INTEREST OF A.B., JR. AND A. B., MINOR CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-55271-2012

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright

       By notice and motion filed August 28, 2018, appellant informs the Court he has settled all

issues with appellee and moves for dismissal of the appeal. We grant the motion and dismiss the

appeal. TEX. R. APP. P. 42.1(a)(1).




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
                                                 JUSTICE


180773F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.B., JR. AND A.               On Appeal from the 219th Judicial District
 B., MINOR CHILDREN                                Court, Collin County, Texas
                                                   Trial Court Cause No. 219-55271-2012.
 No. 05-18-00773-CV                                Opinion delivered by Justice Boatright,
                                                   Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Laura Marr recover her costs, if any, of this appeal from appellant
Aurelio Bustos.


Judgment entered this 11th day of September, 2018.




                                             –2–